Citation Nr: 1505756	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, N.S.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, entitlement to service connection for anxiety and stress, depression, and PTSD.  The issue has been recharacterized above to encompass the claim of service connection for an acquired psychiatric disability.  This matter was remanded in August 2013.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; the transcript is of record.

It is noted that in June 2014, the RO issued a supplemental statement of the case continuing the denial of entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD.  In July 2014, the Veteran's agent filed a notice of disagreement (NOD) with regard to the denial of service connection for PTSD and indicated that additional evidence would be submitted.  In July 2014, the RO notified the Veteran that his NOD was untimely filed and referenced an April 2012 rating decision.  It is not clear why the RO was referencing the April 2012 rating decision as this decision denied service connection for asbestosis and lung disorders and asthma, and such issues were granted in a June 2014 rating decision.  In any event, the Board notes that the issue of entitlement to service connection for PTSD is currently in appellate status, thus it is not clear the basis for the Veteran's agent filing a NOD with regard to PTSD.  

In a June 2014 rating decision, the RO granted entitlement to service connection for interstitial lung disease, chronic obstructive pulmonary disease, and asthma related to asbestos exposure, assigning a 30 percent rating, effective March 28, 2011.  The grant of service connection for these disabilities constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the Salt Lake City RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for anxiety, stress, depression, and PTSD due to his period of active service.  

At the time of the August 2013 Board Remand, the post-service medical evidence did not reflect any psychiatric diagnoses, to include depression, anxiety, or PTSD.  

In November 2010, the Veteran underwent an evaluation with a mental health social worker.  It was noted that he had no need for therapy and he did not want to be seen for any other counseling.  He denied any need for counseling for PTSD issues.  He reported having no PTSD symptoms even though he is a combat Veteran from World War II and was exposed to death and dying.  He denied any sleep problems, nightmares, or any other intrusive thoughts.

At the Board hearing, the Veteran testified that he gets depressed (T. at 7) and he suggested he may experience nightmares but stated he likes to remain quiet about his symptoms.  (T. at 9.)

In light of the Veteran's assertions, the Board instructed in the prior remand that the Veteran should be afforded a VA examination to assess whether has a psychiatric disability due to his experiences during active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

In March 2014, the Veteran underwent a VA examination.  The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under
DSM-V criteria and that he does not have a mental disorder that conforms with DSM-V criteria.  

In formulating these opinions, the examiner noted review of the Veteran's claims folder.  The examiner stated that to date there are no VA mental health treatment records of any kind from VA.  The examiner stated that he did not see any mental health diagnosis of any kind appearing on the Veteran's VA problem list from any facility.  The examiner stated that there was no diagnosis of PTSD, depression, nor any other mental health disorder.  The examiner stated that if a subsequent important document comes to light, he would be willing to consider the additional information and re-evaluate his opinion.

In January 2015, the Veteran submitted records from the St. George Vet Center.  He initially sought treatment at the Vet Center in July 2014.  In January 2015, the Veteran underwent an evaluation with a psychologist wherein PTSD was diagnosed.  

In light of the diagnosis of PTSD reflected in the Vet Center records, an addendum opinion should be sought from the March 2014 VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the March 2014 VA examiner (or another qualified examiner in the event the March 2014 VA examiner is unavailable) review the Veteran's St. George Vet Center records and offer an opinion as to whether the Veteran has a psychiatric disability.  

In formulating the opinion, the examiner should discuss and consider the Vet Center records.

Thereafter, the examiner should opine whether any psychiatric disability at least as likely as not (a 50 percent or more degree of probability) is related to the Veteran's period of active service during World War II.

If PTSD is found, the examiner should state whether any PTSD is due to his fear of hostile military or terrorist activity while on active duty, and is it adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service personnel records, post-service records, and lay statements and testimony of the Veteran.  

2.  After completion of the above, the RO should review the expanded record, and readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include pursuant to 38 C.F.R. § 3.304(f)(3).  If the claim remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be remanded to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




